                  UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                    Civil Action No. 5:20-cv-00086-FL

MARCOS BENITEZ GONZALEZ,        )
ISAAC GONZALEZ HERNANDEZ,       )
VICTORINO FELIX ANTONIO, JUAN   )
JAVIER VARELA CUELLAR, RUBEN    )
DOMINGUEZ ANTONIO, RIGOBERTO    )
CARTERAS JARDON, JORGE          )
BAUTISTA SABINO, EMMANUEL       )
CRUZ RIVERA, CELSO GONZALEZ     )
TREJO, ERIC JACINTO WENCES      )
VASQUEZ, MARTIN NELSON          )
WENCES VASQUEZ, PORFIRIO        )
BAUTISTA CRUZ, ALEJANDRO DE LA  )
CRUZ MEDINA, JOSE ESTEBAN       )
HERNANDEZ CRUZ, SIXTO           )
HERNANDEZ BUENO, VIRGINIO       )
ANGELES GONZALEZ, TIBURCIO      )
ANTONIO MANUEL, and HUMBERTO    )
ANTONIO HERNANDEZ, on behalf of )
themselves and all other similarly
                                )
situated persons,               )
                                )
Plaintiffs,                     )
                                )
                   v.           )
                                )
O.J. SMITH FARMS, INC., BOSEMAN )
FARMS, INC., GREENLEAF NURSERY )
CO., SBHLP, INC., JOEL M.       )
BOSEMAN, JEAN J. BOSEMAN,       )
PEYTON G. MCDANIEL, SANDRA W.   )
MCDANIEL, and SALVADOR          )
BARAJAS,                        )
                                )
Defendants.                     )


            ORDER APPROVING CONTENT OF NOTICE TO
              CLASS ACTION MEMBERS AND METHOD
                   FOR DISTRIBUTING NOTICE



       Case 5:20-cv-00086-FL Document 111 Filed 02/17/21 Page 1 of 3
      This matter is before the Court on the Joint Motion by the named Plaintiffs

and Boseman Farms, Inc., Joel M. Boseman, and Jean J. Boseman (“Defendants” or

“Boseman”) to Approve Notice to Class Action Members and to Approve Method for

Distributing Notice. In support of their Joint Motion, Plaintiffs and Defendants

have filed a stipulated notice and method of distribution. The proposed content and

method of distribution for that notice appear to be reasonably calculated to provide

the best notice practicable under the circumstances of this case.

      The proposed Notice to Class Action Members of Settlement and Deadline to

Make Claims (the “Notice”) is both a neutral and comprehensive document that

fairly apprises the Plaintiff Class Members of (i) the nature of the litigation, (ii)

outlines how class members can make a claim from the settlement fund and (iii)

explicitly states the deadlines by which class members need to make a claim. The

Notice also provides the Plaintiff Class Members with an opportunity to obtain any

necessary further information from Class Counsel and provides that Plaintiff Class

members may contact Class Counsel with questions about the lawsuit or Notice.

      The Court therefore formally approves the content of the Notice attached to

the Joint Motion, as well as the method of distribution for the Notices to class action

members set out in the Joint Motion. The Notice shall be distributed to the

members of the class previously certified by this Court within thirty (30) days of the

date of this Order.




                                          2
4839-9724-3099,
          Casev. 5:20-cv-00086-FL
                 1                  Document 111 Filed 02/17/21 Page 2 of 3
      IT IS SO ORDERED.

      This the 17th day of February 2021.



                                         ___________________________________________
                                         THE HONORABLE LOUISE W. FLANAGAN
                                         U.S. District Judge




                                          3
4839-9724-3099,
          Casev. 5:20-cv-00086-FL
                 1                  Document 111 Filed 02/17/21 Page 3 of 3
